 
 
 
Exhibit 10.1
 

AMENDED AND RESTATED MANAGEMENT AGREEMENT
 
This AMENDED AND RESTATED MANAGEMENT AGREEMENT (this “Agreement”), made as of
the 15th day of September, 2010, is by and among CERES MANAGED FUTURES LLC
(formerly, Citigroup Managed Futures LLC, formerly, Smith Barney Futures
Management LLC), a Delaware limited liability company (“CMF” or the “General
Partner”), TIDEWATER FUTURES FUND L.P. (formerly, Smith Barney Tidewater Futures
Fund L.P.), a New York limited partnership (the “Partnership”) and CHESAPEAKE
CAPITAL CORPORATION, an Illinois corporation (the “Advisor,” together with the
General Partner and the Partnership, the “Parties”).  This Agreement amends and
restates the Management Agreement dated as of May 22, 1995, as amended (the
“Existing Agreement”), by and among the Parties or their predecessors.
 
W I T N E S S E T H :
 
WHEREAS, CMF is the general partner of Tidewater Futures Fund L.P., a limited
partnership organized for the purpose of speculative trading of commodity
interests, including futures contracts, options and forward contracts with the
objective of achieving substantial capital appreciation; and
 
WHEREAS, this Agreement has been amended previously to, among other things,
reflect (a) the replacement of Smith Barney Futures Management Inc. as general
partner by SFG Global Investments, Inc. (“SFG”), (b) the replacement of SFG as
general partner by Smith Barney Futures Management LLC and (c) a change in the
Advisor’s trading program and incentive fee compensation (from 20% to 23%); and
 
WHEREAS, on September 23, 2009, the Board of Directors of CMF resolved to change
the Partnership’s name from Smith Barney Tidewater Futures Fund L.P. to
Tidewater Futures Fund L.P. and the Certificate of Limited Partnership was
amended to make appropriate corresponding changes; and
 
WHEREAS, the Second Amended and Restated Limited Partnership Agreement, dated
April 1, 2001 (the “Limited Partnership Agreement”), permits CMF to delegate to
one or more commodity trading advisors CMF’s authority to make trading decisions
for the Partnership; and
 
WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission (“CFTC”) and is a member of the National
Futures Association (“NFA”); and
 
WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of the NFA; and
 
WHEREAS, CMF, the Parties have entered into the Existing Agreement and now wish
to amend and restate the Existing Agreement as set out in this Agreement; and
 
WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity trading activities during the term of this
Agreement;
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, the parties agree as follows:
 
1. DUTIES OF THE ADVISOR.  (a)  For the period and on the terms and conditions
of this Agreement, the Advisor shall have sole authority and responsibility, as
one of the Partnership’s agents and attorneys-in-fact, for directing the
investment and reinvestment of the assets and funds of the Partnership allocated
to it from time to time by the General Partner in commodity interests, including
commodity futures contracts, options, swaps and forward contracts.  All such
trading on behalf of the Partnership shall be in accordance with the trading
strategies and trading policies set forth in the Private Placement Offering
Memorandum and Disclosure Document dated as of April 29, 2010, as may be amended
and supplemented from time to time (the “Memorandum”), and as such trading
policies may be changed from time to time upon receipt by the Advisor of prior
written notice of such change and pursuant to the trading strategy selected by
CMF to be utilized by the Advisor in managing the Partnership’s assets.  CMF has
selected the Advisor’s Diversified 2XL Program (the “Program”) to manage the
Partnership’s assets allocated to it.  Any open positions or other investments
at the time of receipt of such notice of a change in trading policy shall not be
deemed to violate the changed policy and shall be closed or sold in the ordinary
course of trading.  The Advisor may not deviate from the trading policies set
forth in the Memorandum without the prior written consent of the Partnership
given by CMF.  The Advisor makes no representation or warranty that the trading
to be directed by it for the Partnership will be profitable or will not incur
losses.
 
(b) CMF acknowledges receipt of the Advisor’s Disclosure Document dated as of
July 26, 2010, as filed with the NFA and the CFTC.  All trades made by the
Advisor for the account of the Partnership shall be made through such commodity
broker or brokers as CMF shall direct, and the Advisor shall have no authority
or responsibility for selecting or supervising any such broker in connection
with the execution, clearance or confirmation of transactions for the
Partnership or for the negotiation of brokerage rates charged
therefor.  However, the Advisor, with the prior written permission (by either
original or fax copy) of CMF, may direct all trades in commodity futures and
options to a futures commission merchant or independent floor broker it chooses
for execution with instructions to give-up the trades to the broker designated
by CMF, provided that the futures commission merchant or independent floor
broker and any give-up or floor brokerage fees are approved in advance by
CMF.  All give-up or similar fees relating to the foregoing shall be paid by the
Partnership after all parties have executed the relevant give-up agreements (by
original, fax copy or electronic signature on the EGUS system).
 
(c) The Partnership’s assets allocated to the Advisor will be traded by the
Advisor in accordance with the Program.  In the event the Advisor wishes to use
a trading system or methodology other than or in addition to the system or
methodology outlined in the description of the Program in the Memorandum in
connection with its trading for the Partnership, either in whole or in part, it
may not do so unless the Advisor gives CMF prior written notice of its intention
to utilize such different trading system or methodology and CMF consents thereto
in writing.  In addition, the Advisor will provide five days’ prior written
notice to CMF of any change in the trading system or methodology to be utilized
for the Partnership which the Advisor deems material.  If the Advisor deems such
change in system or methodology or in markets traded to be material, the changed
system or methodology or markets traded will not be utilized for the Partnership
without the prior written consent of CMF.  In addition, the Advisor will notify
CMF of any changes to the trading system or methodology that would require a
change in the description of the trading strategy or methods described in the
Memorandum.  Further, the
 
2

--------------------------------------------------------------------------------

 
 
Advisor will provide the Partnership with a current list of all commodity
interests to be traded for the Partnership’s account and will not trade any
additional commodity interests for such account without providing notice thereof
to CMF and receiving CMF’s written approval.  The Advisor also agrees to provide
CMF, on a monthly basis, with a written report of the assets under the Advisor’s
management together with all other matters deemed by the Advisor to be material
changes to its business not previously reported to CMF.
 
(d) The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), shareholders, directors, officers and employees,
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers) and otherwise as are required in the reasonable judgment of CMF to be
made in any filings required by Federal or State law or NFA rule or
order.  Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor is
not required to disclose the actual trading results of proprietary accounts of
the Advisor or its principals unless CMF reasonably determines that such
disclosure is required in order to fulfill its fiduciary obligations to the
Partnership or the reporting, filing or other obligations imposed on it by
Federal or State law or NFA rule or order.  The Partnership and CMF acknowledge
that the trading advice to be provided by the Advisor is a property right
belonging to the Advisor and that they will keep all such advice
confidential.  Further, CMF agrees to treat as confidential any results of
proprietary accounts and/or proprietary information with respect to trading
systems obtained from the Advisor.
 
(e) The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets (as defined in Section 3(b)
hereof) as it shall determine in its absolute discretion.  The designation of
other trading advisors and the apportionment or reapportionment of Net Assets to
any such trading advisors pursuant to this Section 1 shall neither terminate
this Agreement nor modify in any regard the respective rights and obligations of
the parties hereunder.  The Advisor may terminate this Agreement immediately if
the Net Assets of the Partnership managed by the Advisor fall below $500,000
(after adjustment for trading losses and redemptions).
 
(f) CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among such other trading advisors for the
Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a month.  The Advisor agrees
that it may be called upon at any time promptly to liquidate positions in CMF’s
sole discretion so that CMF may reallocate the Partnership’s assets, meet margin
calls on the Partnership’s account, fund redemptions, or for any other reason,
except that CMF will not require the liquidation of specific positions by the
Advisor.  CMF will use its best efforts to give two days’ prior notice to the
Advisor of any reallocations or liquidations.
 
3

--------------------------------------------------------------------------------

 
 
(g) The Advisor will not be liable for trading losses in the Partnership’s
account including losses caused by errors; provided, however, that (i) the
Advisor will be liable to the Partnership with respect to losses incurred due to
errors committed or caused by it or any of its principals or employees in
communicating improper trading instructions or orders to any broker on behalf of
the Partnership and (ii) the Advisor will be liable to the Partnership with
respect to losses incurred due to errors committed or caused by any executing
broker (other than any CMF affiliate) selected by the Advisor, but only to the
extent of the fees which have been earned by the Advisor up until the point at
which the error occurred plus any future fees which may be earned by the Advisor
under this Agreement (it also being understood that CMF, with the assistance of
the Advisor, will first attempt to recover such losses from the executing
broker).  The Advisor will not be responsible for losses caused by circumstances
outside the Advisor’s control.
 
2. INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor.  The Advisor shall not be
responsible to the Partnership, the General Partner, any trading advisor or any
limited partners for any acts or omissions of any other trading advisor no
longer acting as an advisor to the Partnership.
 
3. COMPENSATION.  (a)  In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee payable as of the end
of each calendar quarter equal to 20% of New Trading Profits (as such term is
defined below) earned by the Advisor for the Partnership and (ii) a monthly fee
for professional management services equal to 1/6 of 1% (2% per year) of the
month-end Net Assets of the Partnership allocated to the Advisor.
 
(b) “Net Assets” shall have the meaning set forth in Section 7(d)(1) of the
Limited Partnership Agreement, and without regard to further amendments thereto,
provided that in determining the Net Assets of the Partnership on any date, no
adjustment shall be made to reflect any distributions, redemptions or incentive
fees payable as of the date of such determination.
 
(c) “New Trading Profits” shall mean the excess, if any, of Net Assets managed
by the Advisor at the end of the calendar quarter over Net Assets managed by the
Advisor at the end of the highest previous calendar quarter or Net Assets
allocated to the Advisor at the date trading commences, whichever is higher, and
as further adjusted to eliminate the effect on Net Assets resulting from new
capital contributions, redemptions, reallocations or capital distributions, if
any, made during the calendar quarter, decreased by interest or other income,
not directly related to trading activity, earned on the Partnership’s assets
during the calendar quarter, whether the assets are held separately or in margin
accounts.  Ongoing expenses shall be attributed to the Advisor based on the
Advisor’s proportionate share of Net Assets as of the end of each
month.  Ongoing expenses above shall not include expenses of litigation not
involving the activities of the Advisor on behalf of the Partnership.  Interest
income earned, if any, will not be taken into account in computing New Trading
Profits earned by the Advisor.  If Net Assets allocated to the Advisor are
reduced due to redemptions, distributions or reallocations (net of additions),
there will be a corresponding proportional reduction in the related loss
carryforward amount that must be recouped before the Advisor is eligible to
receive another incentive fee.
 
4

--------------------------------------------------------------------------------

 
 
(d) Quarterly incentive fees and monthly management fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable.  In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar quarter or month, as the case may be, the
quarterly incentive fee shall be computed as if the effective date of
termination were the last day of the then current quarter and the monthly
management fee shall be prorated to the effective date of termination.  If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
successive business days, the monthly management fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month.
 
(e) The provisions of this Section 3 shall survive the termination of this
Agreement.
 
4. RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a)  The services provided by the
Advisor hereunder are not to be deemed exclusive.  CMF and the Partnership
acknowledge that, subject to the terms of this Agreement, the Advisor and its
officers, directors, employees and shareholder(s), may render advisory,
consulting and management services to other clients and accounts.  The Advisor
and its officers, directors, employees and shareholder(s) shall be free to trade
for their own accounts and to advise other investors and manage other commodity
accounts during the term of this Agreement and to use the same information,
computer programs and trading strategies, programs or formulas which they
obtain, produce or utilize in the performance of services to CMF for the
Partnership.  However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor’s basic trading strategies and will not affect the capacity of the
Advisor to continue to render services to CMF for the Partnership of the quality
and nature contemplated by this Agreement.
 
(b) If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity positions with the positions of any
other person for purposes of applying CFTC- or exchange-imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF if the
Partnership’s positions are included in an aggregate amount which exceeds the
applicable speculative position limit.  The Advisor agrees that, if its trading
recommendations are altered because of the application of any speculative
position limits, it will not modify the trading instructions with respect to the
Partnership’s account in such manner as to affect the Partnership substantially
disproportionately as compared with the Advisor’s other accounts.  The Advisor
further represents, warrants and agrees that under no circumstances will it
knowingly or deliberately use trading programs, strategies or methods for the
Partnership that are inferior to strategies or methods employed for any other
client or account and that it will not knowingly or deliberately favor any
client or account managed by it over any other client or account in any manner,
it being acknowledged, however, that different trading programs, strategies or
methods may be utilized for differing sizes of accounts, accounts with different
trading policies, accounts experiencing differing inflows or outflows of equity,
accounts which commence trading at different times, accounts which have
different portfolios or different fiscal years, accounts utilizing different
executing brokers and accounts with other differences, and that such differences
may cause divergent trading results.
 
5

--------------------------------------------------------------------------------

 
 
(c) It is acknowledged that the Advisor and/or its officers, employees,
directors and shareholder(s) presently act, and it is agreed that they may
continue to act, as advisor for other accounts managed by them, and may continue
to receive compensation with respect to services for such accounts in amounts
which may be more or less than the amounts received from the Partnership.
 
(d) The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals as shall
be reasonably requested by CMF.  The Advisor presently believes and represents
that existing speculative position limits will not materially adversely affect
its ability to manage the Partnership’s account given the potential size of the
Partnership’s account and the Advisor’s and its principals’ current accounts and
all proposed accounts for which they have contracted to act as trading advisor.
 
5. TERM.  (a)  This Agreement shall continue in effect until June 30, 2011.  CMF
may, in its sole discretion, renew this Agreement for additional one-year
periods upon notice to the Advisor not less than 30 days prior to the expiration
of the previous period.  At any time during the term of this Agreement, CMF may
terminate this Agreement at any month-end upon 30 days’ notice to the
Advisor.  At any time during the term of this Agreement, CMF may elect to
immediately terminate this Agreement upon 30 days’ notice to the Advisor if (i)
the Net Asset Value per unit shall decline as of the close of business on any
day to $400 or less; (ii) the Net Assets allocated to the Advisor (adjusted for
redemptions, distributions, withdrawals or reallocations, if any) decline by 50%
or more as of the end of a trading day from such Net Assets’ previous highest
value; (iii) limited partners owning at least 50% of the outstanding units shall
vote to require CMF to terminate this Agreement; (iv) the Advisor fails to
comply with the terms of this Agreement; (v) CMF, in good faith, reasonably
determines that the performance of the Advisor has been such that CMF’s
fiduciary duties to the Partnership require CMF to terminate this Agreement; or
(vi) CMF reasonably believes that the application of speculative position limits
will substantially affect the performance of the Partnership.  At any time
during the term of this Agreement, CMF may elect immediately to terminate this
Agreement if (i) the Advisor merges, consolidates with another entity, sells a
substantial portion of its assets, or becomes bankrupt or insolvent, except as
provided in Section 10 hereof, (ii) R. Jerry Parker, Jr. dies, becomes
incapacitated, leaves the employ of the Advisor, ceases to control the Advisor
or is otherwise not managing the trading programs or systems of the Advisor, or
(iii) the Advisor’s registration as a commodity trading advisor with the CFTC or
its membership in the NFA or any other regulatory authority, is terminated or
suspended.  This Agreement will immediately terminate upon dissolution of the
Partnership or upon cessation of trading by the Partnership prior to
dissolution.
 
(b) The Advisor may terminate this Agreement by giving not less than 30 days’
notice to CMF (i) in the event that the trading policies of the Partnership as
set forth in the Memorandum are changed in such manner that the Advisor
reasonably believes will adversely affect the performance of its trading
strategies; (ii) after June 30, 2011; or (iii) the General Partner or
Partnership fails to comply with the terms of this Agreement.  The Advisor may
immediately terminate this Agreement if CMF’s registration as a commodity pool
operator or its membership in the NFA is terminated or suspended.
 
6

--------------------------------------------------------------------------------

 
 
(c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 or Section 1(e) shall be without
penalty or liability to any party, except for any fees due to the Advisor
pursuant to Section 3 hereof.
 
6. INDEMNIFICATION.  (a)  (i) In any threatened, pending or completed action,
suit, or proceeding to which the Advisor was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement or the
management of the Partnership’s assets by the Advisor or the offering and sale
of units in the Partnership, CMF shall, subject to subsection (a)(iii) of this
Section 6, indemnify and hold harmless the Advisor against any loss, liability,
damage, cost, expense (including, without limitation, attorneys’ and
accountants’ fees), judgments and amounts paid in settlement actually and
reasonably incurred by it in connection with such action, suit, or proceeding if
the Advisor acted in good faith and in a manner reasonably believed to be in or
not opposed to the best interests of the Partnership, and provided that its
conduct did not constitute negligence, intentional misconduct, or a breach of
its fiduciary obligations to the Partnership as a commodity trading advisor,
unless and only to the extent that the court or administrative forum in which
such action or suit was brought shall determine upon application that, despite
the adjudication of liability but in view of all circumstances of the case, the
Advisor is fairly and reasonably entitled to indemnity for such expenses which
such court or administrative forum shall deem proper; and further provided that
no indemnification shall be available from the Partnership if such
indemnification is prohibited by Section 16 of the Limited Partnership
Agreement.  The termination of any action, suit or proceeding by judgment, order
or settlement shall not, of itself, create a presumption that the Advisor did
not act in good faith and in a manner reasonably believed to be in or not
opposed to the best interests of the Partnership.
 
(ii) Without limiting subsection (i) above, to the extent that the Advisor has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subsection (i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the expenses
(including, without limitation, attorneys’ and accountants’ fees) actually and
reasonably incurred by it in connection therewith.
 
(iii) Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by CMF only as authorized in the specific
case and only upon a determination by independent legal counsel in a written
opinion that such indemnification is proper in the circumstances because the
Advisor has met the applicable standard of conduct set forth in subsection (i)
above.  Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld.  The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.
 
(iv) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, cost or expense (including, without
limitation, attorneys’ and accountants’ fees) incurred in connection therewith.
 
7

--------------------------------------------------------------------------------

 
 
(v) As used in this Section 6(a), the term “Advisor” shall include the Advisor,
its principals, officers, directors, stockholders and employees and the term
“CMF” shall include the Partnership.
 
(b) (i)  The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, cost or
expense (including, without limitation, attorneys’ and accountants’ fees),
judgments and amounts paid in settlement actually and reasonably incurred by
them (A) as a result of the material breach of any material representations and
warranties made by the Advisor in this Agreement, or (B) as a result of any act
or omission of the Advisor relating to the Partnership if there has been a final
judicial or regulatory determination or, in the event of a settlement of any
action or proceeding with the prior written consent of the Advisor, a written
opinion of an arbitrator pursuant to Section 14 hereof, to the effect that such
acts or omissions violated the terms of this Agreement in any material respect
or involved negligence, bad faith, recklessness or intentional misconduct on the
part of the Advisor (except as otherwise provided in Section 1(g)).
 
(ii) In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, shareholder(s)
or employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, cost or expense (including,
without limitation, attorneys’ and accountants’ fees) incurred in connection
therewith.
 
(iii) R. Jerry Parker, Jr. shall have no liability to the Partnership or CMF or
any of their respective officers, directors, employees, partners or affiliates
under this Agreement or in connection with the transactions contemplated by this
Agreement except in the case of fraud or willful misconduct by R. Jerry Parker,
Jr.
 
(c) In the event that a person entitled to indemnification under this Section 6
is made a party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such person shall be indemnified only for that portion of
the loss, liability, damage, cost or expense incurred in such action, suit or
proceeding which relates to the matters for which indemnification can be made.
 
(d) None of the indemnifications contained in this Section 6 shall be applicable
with respect to default judgments, confessions of judgment or settlements
entered into by the party claiming indemnification without the prior written
consent, which shall not be unreasonably withheld, of the party obligated to
indemnify such party.
 
(e) The provisions of this Section 6 shall survive the termination of this
Agreement.
 
8

--------------------------------------------------------------------------------

 
 
7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
 
(a) The Advisor represents and warrants that:
 
(i) All references to the Advisor and its principals in the Memorandum are
accurate in all material respects and as to them the Memorandum does not contain
any untrue statement of a material fact or omit to state a material fact which
is necessary to make the statements therein not misleading, except that with
respect to Table B in the Memorandum, this representation and warranty extends
only to the underlying data made available by the Advisor for the preparation
thereof and not to any hypothetical or pro forma adjustments.  Subject to such
exception, all references to the Advisor and its principals in the Memorandum
will, after review and approval of such references by the Advisor prior to the
use of such Memorandum in connection with the offering of the Partnership’s
units, be accurate in all material respects.
 
(ii) The information with respect to the Advisor set forth in the actual
performance tables in the Memorandum is based on all of the customer accounts
managed on a discretionary basis by the Advisor’s principals and/or the Advisor
during the period covered by such tables and required to be disclosed therein.
 
(iii) The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of the NFA,
and is in compliance with such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder, and agrees
to maintain and renew such registrations and licenses during the term of this
Agreement.
 
(iv) The Advisor is a corporation duly organized, validly existing and in good
standing under the laws of the State of Illinois and has full corporate power
and authority to enter into this Agreement and to provide the services required
of it hereunder.
 
(v) The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
 
(vi) This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.
 
(vii) At any time during the term of this Agreement that a prospectus relating
to the units is required to be delivered in connection with the offer and sale
thereof, the Advisor agrees upon the request of CMF to provide the Partnership
with such information as shall be necessary so that, as to the Advisor and its
principals, such prospectus is accurate.
 
(b) CMF represents and warrants for itself and the Partnership that:
 
(i) The Memorandum (as from time to time amended or supplemented, which
amendment or supplement is approved by the Advisor as to descriptions, if any,
of itself and its actual performance) does not contain any untrue statement of a
material fact or omit to state a material fact which is necessary to make the
statements therein not misleading, except that the foregoing representation does
not apply to any statement or omission concerning the Advisor in the Memorandum,
if any, which is made in reliance upon, and in conformity with, information
furnished to CMF by or on behalf of the Advisor expressly for use in the
Memorandum (it being understood that the hypothetical and pro forma adjustments
in Table B were not furnished by the Advisor).
 
9

--------------------------------------------------------------------------------

 
 
(ii) It is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.
 
(iii) CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.
 
(iv) This Agreement has been duly and validly authorized, executed and delivered
on CMF’s and the Partnership’s behalf and is a valid and binding agreement of
CMF and the Partnership enforceable in accordance with its terms.
 
(v) CMF will not, by acting as General Partner to the Partnership, and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.
 
(vi) It is registered as a commodity pool operator and is a member of the NFA,
and it will maintain and renew such registration and membership during the term
of this Agreement.
 
(vii) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
 
8. COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.
 
(a) The Advisor agrees as follows:
 
(i) In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable laws, including rules and regulations of the
CFTC, NFA and/or the commodity exchange on which any particular transaction is
executed.
 
(ii) The Advisor will promptly notify CMF of the commencement of any material
suit, action or proceeding involving it, whether or not any such suit, action or
proceeding also involves CMF.
 
(iii) In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a fair and reasonable
order entry system, which shall, on an overall basis, be no less favorable to
the Partnership than to any other account managed by the Advisor.  The Advisor
acknowledges its obligation to review the Partnership’s positions in the account
managed by the Advisor daily and promptly to notify the broker and CMF and the
Partnership’s brokers of (i) any error committed by the Advisor or its
principals or employees; or (ii) any trade which the Advisor believes was not
executed in accordance with its instructions.
 
10

--------------------------------------------------------------------------------

 
 
(iv) The Advisor will maintain a net worth of not less than $2,000,000 during
the term of this Agreement.
 
(b) CMF agrees for itself and the Partnership that:
 
(i) CMF and the Partnership will comply with all applicable rules and
regulations of the CFTC and/or the commodity exchange on which any particular
transaction is executed.
 
(ii) CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.
 
(iii) CMF will be responsible for compliance with the USA Patriot Act and
related anti-money-laundering regulations with respect to the Partnership and
its limited partners.
 
9. COMPLETE AGREEMENT.  This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof.
 
10. ASSIGNMENT.  This Agreement may not be assigned by any party without the
express written consent of the other parties, except that the Advisor may
incorporate or transfer all of its assets, trading programs or goodwill to, or
merge or consolidate with, any corporation, partnership or sole proprietorship
controlled by Mr. R. Jerry Parker, Jr., and may assign this Agreement to any
such corporation, partnership or sole proprietorship; provided, that said
corporation, partnership or sole proprietorship assumes all rights and
obligations of the Advisor under this Agreement and is entitled to and agrees to
use the trading method and systems of the Advisor for the benefit of the
Partnership.
 
11. AMENDMENT.  This Agreement may not be amended except by the written consent
of the parties.
 
12. NOTICES.  All notices, demands or requests required to be made or delivered
under this Agreement shall be in writing and delivered personally or by
registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:
 
If to CMF or the Partnership:
 
Ceres Managed Futures LLC
522 Fifth Avenue - 14th Floor
New York, New York  10036
Attention:  Ms. Jennifer Magro
 
11

--------------------------------------------------------------------------------

 
 
If to the Advisor:
 
Chesapeake Capital Corporation
17th Floor, Federal Reserve Building
701 E Byrd Street
Richmond, Virginia  23219
Attention:  Richard S. Rusin


13. GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
14. ARBITRATION.  The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of the National
Futures Association or, if the National Futures Association shall refuse
jurisdiction, then in accordance with the rules, then in effect, of the American
Arbitration Association; provided, however, that the power of the arbitrator
shall be limited to interpreting this Agreement as written and the arbitrator
shall state in writing his reasons for his award.  Judgment upon any award made
by the arbitrator may be entered in any court of competent jurisdiction.
 
15. NO THIRD PARTY BENEFICIARIES.  There are no third  party beneficiaries to
this Agreement.
 
16. COUNTERPARTS.  This Agreement may be executed in any number of counterparts,
including via facsimile, each of which is an original and all of which when
taken together evidence the same agreement.
 

 
12 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 
 
CERES MANAGED FUTURES LLC

 
 
By /s/ Walter Davis

   Walter Davis

   President and Director

 
 



 
 
TIDEWATER FUTURES FUND L. P.

 
 
By:  Ceres Managed Futures LLC

   (General Partner)

 



 
 
By  /s/ Walter Davis

   Walter Davis

   President and Director

 



 



 
CHESAPEAKE CAPITAL CORPORATION

 
 
By  /s/ Richard S. Rusin

   Richard S. Rusin

   Chief Operating Officer

 



 




 
  13
 
 
